     Case 1:19-cv-09038-GBD-SDA Document 166 Filed 04/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                                     4/30/2021

                               Plaintiff,
                                                               1:19-cv-09038 (GBD) (SDA)
                   -against-
                                                               ORDER
 Amy McCloskey et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference today, and for the reasons stated on the record, it is

hereby ORDERED, as follows:

       1. No later than May 7, 2021, Plaintiff shall disclose to Defendants a “a statement of the

          compensation to be paid for [Plaintiff’s expert’s] study and testimony in the case,” as

          required by Rule 26(a)(2)(B)(vi) of the Federal Rules of Civil Procedure. If Plaintiff fails

          to do so, Plaintiff shall be precluded from using this expert at trial.

       2. No later than May 14, 2021, Defendants shall serve their expert disclosures pursuant

          to Rule 26(a)(2) of the Federal Rules of Civil Procedure. Defendants shall be precluded

          from introducing testimony at trial from experts whose disclosures have not been

          made by May 14, 2021.

       3. No later than May 7, 2021, Defendants shall file with the Court a complete copy of the

          transcript of Plaintiff’s deposition so that the Court may determine the sanctions, if

          any, to be imposed upon the parties based upon conduct that occurred at the

          deposition, as well as any conditions to impose regarding the continuation of

          Plaintiff’s deposition. No further motions for sanctions shall be filed by the parties at
     Case 1:19-cv-09038-GBD-SDA Document 166 Filed 04/30/21 Page 2 of 2




            this time. The Court will provide the parties an opportunity to be heard prior to the

            imposition of sanctions.

         4. Other than as set forth in paragraphs 1 and 2 hereof, discovery is stayed pending

            further Order of the Court.

         The Clerk of Court is respectfully requested to terminate the gavel at ECF No. 159.

SO ORDERED.

Dated:          New York, New York
                April 30, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
